Appellant was convicted of obstructing a public road. The county court appointed a jury of review to lay out the road alleged to have been obstructed. They made their report, which was adopted by the commissioners court, allowing the land owners over which the road run, certain damages. It is shown that some of the land owners called for their money, and were refused payment. Notice was served on all the land owners to withdraw their fences and move them to the lines designated by the commissioners *Page 157 
court, which notice was served on April 15th. Appellant is charged, and the evidence goes to show, if there was an obstruction, it was on the 11th of April, four days before the notice was served and fences withdrawn. He had authority from one or more of the land owners, over whose land the road was to run, to put the fences where he placed them. All of which occurred before the above notice was served on said land owners. We do not believe this evidence shows a case. This was not a public road, under any showing made by the testimony at the time it was obstructed. This road was sought to be laid out under the terms of the statute, and these statutory requirements had not been complied with until some days after the road was alleged to have been obstructed. It was, therefore not a public road in consonance with that term. The judgment is reversed and the cause remanded.
Reversed and remanded.